       Case 1:13-cv-05790-JMF Document 215 Filed 08/06/20 Page 1 of 2
                                                                  ·1r·lJSDC ~_;ur✓ Y                             I
                                                                      .-,,·,,~1 p. 11r-•- ,·r·
                                                                  ! 1.....,1\j\..._ \...JlV lL.,l   --i
                                                                                                                  i
                                                                      f;.r,Lo.,\.,  1, _;!J, ! , L .L'v'
                                                                             1·.·,·•'TD(1A'{('Al     ,l !ilf ,:r; !
                                                                                                          < aLL   !




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
ATLANTICA HOLDINGS, INC., ct al.,
                     Plaintiff\                                   12    CIVIL 8852 (JMF)

          -against-
SOVEREIGN WEALTH FUND SAMRUK-
KAZYNA JSC,
                    Defendant.
-----------------------------------------------------------X
ATLANTICA HOLDINGS, INC, et al.,
                     Plaintiff'>,
                                                                 13    CIVIL 5790 (JMF)
                 -against-
                                                                       JUDGMENT

BTA BANK JSC,
                                   Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated August 5, 2020, Defendants arc entitled to

summary judgment with respect to Plaintiffs claims under Section I 0(b) and Rule l 0b-5. It

follows that they are also entitled to summary judgment with respect to Plaintiffs' controlling-

person liability claims under Section 20(a). See, e.g., First Jersey Sec., Inc., l 01 F.3d at 1472

("In order to establish a prima facic case of [under Section 20(a)], a plaintiff must show a

primary violation .... "). Accordingly, Defendants' motion for summary judgment is GRANTED,

and Plaintiffs' motion for partial summary judgment is DENIED. In addition, Defendants' motion

to strike the Hrycay reply declaration is GRANTED in part. All other motions are DENIED as

moot. One housekeeping matter remains: By letter-motions, both Plaintiffs and Defendants

sought to file certain documents under seal. See ECF Nos. 213, 220, 243. The Court granted the

letter-motions temporarily, pending its decision on the underlying motions. It is well established
      Case 1:13-cv-05790-JMF Document 215 Filed 08/06/20 Page 2 of 2




that filings that are "relevant to the performance of the judicial function and useful in the judicial

process" arc considered "judicial documents" to which a presumption in favor of public access

attaches. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). Moreover, the

mere fact that infonnation is subject to a confidentiality agreement between litigants is not a

valid basis to overcome that presumption. See, e.g., United States v. Wells Fargo Bank N.A., No.

12-CV-7527 (JMF), 2015 WL 3999074, at *4 (S.D.N.Y. June 30, 2015) (citing cases). Thus, any

party that believes any materials currently under seal should remain under seal or be redacted is

ORDERED to show cause in writing, no later than two weeks from the date of the Opinion and

Order, why doing so would be consistent with the presumption in favor of public access. If, by

that deadline, no party contends that any particular documents should remain under seal or in

redacted form, then the parties shall promptly file such documents publicly on ECF; accordingly,

the case is closed.

Dated: New York, New York
       August 6, 2020



                                                                  RUBY .J. KRAJICK

                                                                      Clerk of Court
                                                       BY:
                                                                     vfJ\f\\1}l\. O'x'C)
                                                             - - DcputyClcrk U
